        Case 3:20-cv-00187-VLB Document 53 Filed 12/07/20 Page 1 of 7

                                                                             Seyfarth Shaw LLP
                                                                         233 South Wacker Drive
                                                                                      Suite 8000
                                                                     Chicago, Illinois 60606-6448
                                                                                T (312) 460-5000
                                                                                F (312) 460-7000

                                                                          cdegroff@seyfarth.com
                                                                                T (312) 460-5982

                                                                               www.seyfarth.com

December 7, 2020

The Hon. Vanessa L. Bryant
United States District Judge for the District of Connecticut
Abraham Ribicoff Federal Building
450 Main Street, Annex 135
Hartford, CT 06103

Re:   EEOC v. Yale New Haven Hospital, Inc.
      Civil Action No. 15-CV-00187-VLB

Dear Hon. Judge Bryant:

      Per the Court’s Order dated November 24, 2020 (Doc. 52), Defendant Yale

New Haven Hospital, Inc. (“YNHH”) hereby submits its responses to the EEOC

arguments made in the discovery dispute YNHH raised to the Court on November

20, 2020 (Doc. 50).


I.    EEOC’s Argument: “YNHH Reversal of Position.


      YNHH originally observed that the Court’s October 16, 2020 Preliminary

Scheduling Order (Doc. 45) did not appear to authorize discovery by either party in

Phase I. The Court issued another order on November 3, 2020 (Doc. 48), which the

EEOC contends only permitted it to conduct discovery during Phase I. The EEOC

now suggests that YNHH’s position requesting confirmation that discovery

proceed bilaterally is somehow a reversal of its earlier position.
              Case 3:20-cv-00187-VLB Document 53 Filed 12/07/20 Page 2 of 7
                                                            The Hon. Vanessa L. Bryant
                                                                     December 7, 2020
                                                                               Page 2


          •       YNHH Response:


          YNHH has not reversed its position.    YNHH’s good faith reading of the

language in the Court’s Preliminary Scheduling Order (Doc. 45) was that no

discovery was authorized in Phase I. However, after the Court issued its November

3, 2020 Order (Doc. 48) clarifying that discovery was indeed authorized, YNHH

adjusted its position to align with the Court’s November 3 Order. In short, YNHH’s

current assertion simply follows the reasonable interpretation of the Court’s

clarification Order. YNHH never took the position, or even contemplated, that

unilateral discovery by the EEOC would be appropriate, or that it was the Court’s

intent.


II.       EEOC’s Argument: “Proposed Compromise”.


          The EEOC asserts that it rejected YNHH’s proposed compromise of limiting

its discovery requests because the EEOC’s responses would supposedly require

more time to prepare than allotted by the Court’s schedule. The EEOC further

contends that YNHH initially produced incomplete contact information for the

potential claimant pool, which hampered its efforts to contact the practitioners.


          •       YNHH Response:


          The EEOC complains it does not have enough time to respond to limited

discovery in the timeframe set forth by the Court (Doc. 48). The Court has made it

clear that Phase I discovery should not take longer than a few months. See October
        Case 3:20-cv-00187-VLB Document 53 Filed 12/07/20 Page 3 of 7
                                                             The Hon. Vanessa L. Bryant
                                                                      December 7, 2020
                                                                                Page 3


7, 2020 Scheduling Order (Doc. 43) (vacated by Doc. 44) (“the Court sees no reason

that three depositions and limited interrogatories to potential Aggrieved

Individuals should take longer than [March 31, 2021 deadline]”), and November 3,

2020 Order (Doc. 48) (providing 72 days to complete Phase I discovery).

Respectfully, YNHH contends this argument is a veiled attempt by the EEOC to

obtain another extension, or conversely, to prohibit good faith mutual discovery by

YNHH.


      Notably, the discovery served by the EEOC is far more onerous than YNHH’s

requests, even before it offered its compromise. YNHH has suggested it could limit

its requests to seven (7) interrogatories (one of which relates to each Aggrieved

Individual identified) and four (4) document requests. The EEOC, on the other

hand, has served 61 Requests for Production and 20 Interrogatories (one of which

includes 13 subparts to be applied to all 170 affected individuals, resulting in 2,210

total inquiries). Much of this discovery is improper for a variety of reasons that will

not be discussed here, but the EEOC cannot plausibly argue that, given YNHH’s

good faith offer of compromise, and particularly compared to the EEOC’s own

discovery, that YNHH’s discovery is over burdensome.


      Further, the EEOC has not been hampered in its efforts to contact the

potential Aggrieved Individuals. First, the EEOC could have reached the majority

of the potential claimant pool weeks ago. On November 6, 2020, YNHH produced a

spreadsheet identifying all of the potential Aggrieved Individuals, per the Court’s

Order (Doc. 48), which directed YNHH to produce “a spreadsheet listing the
           Case 3:20-cv-00187-VLB Document 53 Filed 12/07/20 Page 4 of 7
                                                          The Hon. Vanessa L. Bryant
                                                                   December 7, 2020
                                                                             Page 4


potentially affected individuals, those over the age of 70 who were directed to

submit to testing under Yale's Policy.” YNHH included the readily available contact

information it had for the 170 practitioners, including available email addresses

and/or telephone numbers for the majority of those listed. Less than 72 hours after

receiving the list, the EEOC successfully delivered emails to a significant portion

of these individuals. When the EEOC encountered problems connecting with some

of the individuals electronically, it contacted YNHH counsel, and YNHH manually

searched its records and produced private home mailing addresses for all 170 of

the affected individuals.


       Although the EEOC will not reveal to YNHH how many of these individuals it

has contacted, there is nothing suggesting that the EEOC has been somehow

compromised in its contact campaign.


III.   EEOC’s Argument: “Prejudice”.


       The EEOC contends that YNHH will not be prejudiced by unilateral EEOC

discovery because YNHH can supposedly conduct its own internal investigation

regarding its employment relationship with each of the potential Aggrieved

Individuals.


       •       YNHH Response:


       The EEOC, by this argument, is again attempting to shift the burden of proof

as to an essential element of its case to Defendant. Simply put, the EEOC has the
         Case 3:20-cv-00187-VLB Document 53 Filed 12/07/20 Page 5 of 7
                                                           The Hon. Vanessa L. Bryant
                                                                    December 7, 2020
                                                                              Page 5


burden to prove each affected individual is a YNHH employee.            The EEOC,

therefore, must establish sufficient facts to sustain that burden. Consequently, the

EEOC’s “no prejudice” argument is both circular and flawed. For starters, the vast

majority of the potential Aggrieved Individuals in this case are not employed by

YNHH.     Thus, YNHH has only limited information regarding many of these

individuals.   The EEOC’s position that YNHH should already have substantial

employee information assumes these individuals are employees in the first place -

the very legal point the EEOC is attempting to establish in Phase I. Second,

Defendant, like any defendant, is entitled to discover what facts and information

Plaintiff will use to prove its claims, and not have to “guess” by conducting “its

own discovery.”     Requiring YNHH to guess at the facts upon which the EEOC will

rely is clearly prejudicial.


       The EEOC has suggested that YNHH mentioned earlier that it could develop

its case through affidavits only. However, proper and complete affidavits can only

be crafted after disclosure of the EEOC’s information about the impacted

individuals. See YNHH’s Proposed Rule 26(f) Report (Doc. 29) (describing key

information on each Aggrieved Individual to be provided by the EEOC via verified

disclosures). Yet, here again, the EEOC does not want to provide YNHH any

information whatsoever. Instead, the EEOC wishes to use the element of surprise

as its central tactic on summary judgment. That is precisely what this Court has

previously held is improper. See Arch Ins. Co. v. Centerplan Constr. Co., LLC, No.

3-16:CV-01891 (VLB), 2019 WL 1533437, at *2 (D. Conn. Apr. 8, 2019) (quoting
           Case 3:20-cv-00187-VLB Document 53 Filed 12/07/20 Page 6 of 7
                                                           The Hon. Vanessa L. Bryant
                                                                    December 7, 2020
                                                                              Page 6


Hickman v. Taylor, 329 U.S. 495, 507 (1947)) (“The purpose of discovery is to

provide a mechanism for making relevant information available to the litigants.

‘Mutual knowledge of all the relevant facts gathered by both parties is essential to

proper litigation.’”).


IV.    EEOC’s Argument: “YNHH’s Alternative Position”.


       If the Court does allow bilateral discovery, the EEOC asks the Court to

reexamine the parties’ joint Rule 26(f) Report (Doc. 36) and extend the time for

Phase I discovery to June 1, 2021.


       •       YNHH Response:


       It is YNHH’s understanding that the Court contemplated bilateral discovery

in its Clarification Order (Doc. 48), in the first instance, and thus, has already

decided the proper time frame for completing discovery by both parties. The EEOC

has had YNHH’s discovery requests since August, and has had the potential

Aggrieved Individual information for weeks. The EEOC has already been in touch

with a number of potential claimants (which Defendant knows by virtue of the

EEOC’s own communications to it regarding individuals it has contacted), and

should not need until June 2021 to start a rolling production of facts and

documents.
         Case 3:20-cv-00187-VLB Document 53 Filed 12/07/20 Page 7 of 7
                                                       The Hon. Vanessa L. Bryant
                                                                December 7, 2020
                                                                          Page 7


Very truly yours,

SEYFARTH SHAW LLP




Christopher J. DeGroff
